Citation Nr: 1225934	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is of record.

The case was most recently remanded by the Board in October 2010 to obtain the Veteran's Social Security Administration (SSA) records.  A review of the record shows compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A seizure disorder was first manifested several years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

The Veteran does not have a seizure disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in August 2005 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and SSA records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  
The Board finds that a medical opinion on the question of service connection for a seizure disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service or during any pertinent presumptive period.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

The Veteran contends that she has a seizure disorder that first manifested while on active duty.  See, e.g., March 2008 substantive appeal.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases (e.g., epilepsies) may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A review of the Veteran's STRs fails to show any treatment for, or diagnosis of, any seizure disorder.  In February 1987, the Veteran complained of dizziness and headaches.  There were no objective findings and no diagnosis of a seizure disorder.  The record also does not indicate that any referral to a neurologist occurred.  In November 1987, the Veteran again complained of dizziness.  No diagnosis of an seizure disorder or any neurologic disorder was made; again, no referral to a neurologist was noted.  The Veteran complained of headaches in March 1988.  She was diagnosed with simple astigmatism.  A report of medical history dated in July 1988 shows that the Veteran answered no to dizziness or fainting spells and no to having frequent or severe headaches.  An eye examination in August 1988 shows that she complained of headaches followed by blurred vision.  An undated regular check-up examination, most likely in 1989 as the Veteran's reported age was 24 and she was born in 1965, revealed a clinically normal neurologic system; no seizures or head injuries were noted.  Her separation examination in December 1989 also revealed a clinically normal neurologic system; again, no seizures or head injuries were noted.  There is no indication in any of the Veteran's STRs that she had symptoms associated with a seizure disorder or that she was diagnosed with a seizure disorder.  

According to post-service medical records, a record dated in February 2003 shows that the Veteran complained of having some dizziness.  In September 2003, the Veteran complained of headaches and dizziness; no diagnosis of a seizure disorder was made at that time.  The first diagnosis of a seizure disorder was in December 2003 when the Veteran was shown to have a history of seizures.  One record dated in December 2003 reveals that the Veteran reported a six month history of constant noise in the right ear and spells of dizziness and mental confusion and imbalance.  Partial seizures were suspected in January 2004.  None of the initial records contain any etiology regarding the Veteran's seizures.  Additionally, they do not show that the Veteran reported having symptoms in service or that she incurred any injury in service.  

The Veteran's February 2004 SSA benefits application shows that she reported that the onset date of her disability was in January 2004; no symptoms occurring in service was reported.  An EEG in March 2004 showed findings indicative of clinical seizures, which could be partial or complex seizures.  A VA treatment record dated in May 2004 shows that the Veteran reported having no problems on active duty.  She reportedly had an automobile accident in 1983 that resulted in a skull fracture.  In June 2004, the Veteran reported that she was diagnosed with a seizure disorder in November 2003.  Another record dated in June 2004 shows that the skull fracture was incurred at the age of 18; she did not receive medical care.  That record indicates that the Veteran reported that the diagnosis of a seizure disorder followed two seizures that occurred in September 2003 and October 2003.  There is no indication that she reported that the onset of her symptoms was in service.  A seizure questionnaire in connection with her claim for SSA disability benefits dated in November 2004 indicates that the Veteran reported that the approximate date of her first seizure was in September 2003.  Again, she did not report experiencing any symptomatology in service.  

A VA neurology consultation dated in March 2005 reveals that the Veteran had a closed head trauma in 1983 and the manifestation of epilepsy three years earlier.  A neurology clinic follow-up dated in July 2005 again shows that the Veteran's epilepsy manifested in 2002.  The Veteran's seizures were opined to be secondary to the 1983 closed head trauma in December 2005 and August 2006.  In October 2006, the Veteran was reported to have a longstanding history of closed partial seizures since the 1983 closed head trauma.  However, another record in October 2006 indicates that she only had a three year history of seizures.  The February 2008 SSA decision awarding disability benefits shows that the Veteran testified that she had seizures prior to her diagnosis in November 2003 or December 2003; the decision does not indicate how early her seizures began.

The Veteran testified at her July 2010 hearing that her seizure disorder was diagnosed in 2003.  July 2010 Hearing Transcript (T.) at 3.  The Veteran denied having any head trauma in service.  Id. at 4.  She testified that her symptoms first began in service with episodes of dizziness and disorientation; the first onset was during her basic training.  Id.  She reported to sick call in service for her symptoms.  Id. at 5.  However, no one in service took her complaints seriously and nothing was done  Id. at 6.  The Veteran indicated that she first found out that she had her first real seizure in 2003.  Id. at 10.  Her testimony, in addition to her other statements in this appeal, indicate a report of a continuity of symptomatology since service.  

A statement received in November 2010 shows that the Veteran tried to obtain a medical opinion from her neurologist.  However, the neurologist was uncooperative and stated that providing an opinion as to whether the Veteran's seizure disorder was at least as likely as not related to her military service was a legal matter and he was unable to write such statement.

Based on a review of the evidence, the Board finds that service connection for a seizure disorder is not warranted.  Although the Veteran has been diagnosed post-service with a seizure disorder, the evidence fails to show that it is related to her military service.  Initially, the Board finds that the Veteran did not incur an in-service injury or disease and that her seizure disorder did not begin in service.  

In this regard, the Board observes that the evidence suggests that the Veteran's seizure disorder may be due to a closed head injury in 1983.  As discussed above, VA treatment records in December 2005, August 2006, and October 2006 show that the Veteran's seizure disorder was opined to be related to a closed head injury that the Veteran reported occurred in 1983.  The Board acknowledges that the Veteran entered active duty in June 1983; however, she testified at her hearing that no head injury was incurred in service.  Furthermore, her STRs do not show any head injury, and a VA treatment record dated in June 2004 shows that the Veteran denied receiving treatment following her injury.  At no time during this appeal has the Veteran ever contended that her head injury occurred during her active duty.  

The Board observes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  In this case, the Veteran's entrance examination actually took place in November 1982, while her closed head injury reportedly occurred in 1983.  There is no indication that the Veteran was afforded a new examination prior to her entrance to active duty in June 1983, or that she reported any head injury.  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In this case, even if the Veteran did incur a head injury prior to entry to active service in June 1983, the evidence fails to show a preexisting disability or disease.  For the reasons set forth below, there is no indication that the Veteran's seizure disorder was present until 2002-2003.  If the Veteran did have a head injury prior to service, the evidence does not show that her seizure disorder existed at entrance to service.  Thus, the Board concludes that the Veteran was sound at entrance to service.  

Here, the Board finds that the objective evidence fails to show that the Veteran incurred an in-service injury that led to chronic disability.  The Board acknowledges that the Veteran's STRs do show complaints of dizziness and headaches beginning in 1987.  However, the evidence fails to show that the Veteran's in-service complaints were symptoms of her currently diagnosed seizure disorder.  As discussed above, the Veteran's STRs fail to show any diagnosis of a seizure disorder, nor is there any indication that her complaints were indicative of any neurological disorder.  In this regard, the Board observes that the examinations in service, including an undated examination most likely in 1989 and the December 1989 discharge examination, revealed a clinically normal neurologic system.  

The Board acknowledges the Veteran's reports of her symptoms beginning during basic training--although no complaints of dizziness and/or headaches were documented until 1987, over three years into her active duty period--and continuing since service.  However, the Board doubts the Veteran's credibility regarding her assertion that the onset of her seizure disorder was in service.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As discussed above, the Board concedes that the Veteran's STRs do show complaints of dizziness and headaches.  However, the competent medical evidence of record does not show that those in-service complaints were manifestations of her currently diagnosed seizure disorder.  The evidence also does not show that the Veteran had a continuity of symptomatology.  Here, post-service treatment records are silent for any complaints of symptoms associated with her seizure disorder until 2003.  

Furthermore, the Veteran's post-service records, to include her SSA records, are inconsistent with her reports of having symptoms since service.  In none of the Veteran's initial treatment records for her seizure disorder did she ever report having symptoms that began in service.  Additionally, her SSA benefits application in February 2004 shows that she reported that the onset date of her disability was in January 2004.  Furthermore, the November 2004 SSA seizure questionnaire indicates that the Veteran reported that the approximate date of her first seizure was in September 2003.  At that time, she did not report experiencing any symptomatology in service.  That record is consistent with the June 2004 VA treatment record showing that the Veteran reported being diagnosed following seizures in September 2003 and October 2003.  Moreover, VA treatment records dated in July 2005 and October 2006 show that the initial manifestation of the Veteran's seizure disorder was reportedly in 2002.  The Veteran's pertinent treatment records fail to show a reported onset of seizures in service that continued until the diagnosis in 2003.  

Also, the Veteran's SSA records show that she was employed up until 2004, when she had to stop working due to her seizures.  The Veteran's consistent employment since her discharge from service through January 2004 when she became disabled due to her seizure disorder supports the Board's conclusion that no seizure disorder existed in service.  Considering that the Veteran promptly filed for SSA benefits as soon as she became disabled due to her disorder, the Board questions why if she had a seizure disorder since service, she was able to work until 2004 and did not apply for disability benefits until that time.

In this case, the voluminous post-service medical records that all fail to show that she had seizure disorder symptomatology that began in service and that continued since service are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over one decade past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The Board finds the Veteran's failure to report having in-service symptoms in any of her post-service treatment records weights heavily against a finding that she had symptomatology consistent with her currently diagnosed seizure disorder in service.  Therefore, the evidence does not support a finding that the Veteran's seizure disorder began in service.  

In reaching this conclusion, the Board observes the October 2006 VA treatment record indicating that the Veteran reported a longstanding history of closed partial seizures since the 1983 closed head trauma.  However, another record in October 2006 indicates that she only had a three year history of seizures.  The single record showing a reported longstanding history when compared to the voluminous records showing that symptoms did not occur until 2002-2003 fails to establish that the onset of the Veteran's seizure disorder was during her military service.  

In support of its conclusion that the Veteran's seizure disorder did not have its onset in service, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of complaints, symptoms, or findings associated with a seizure disorder until over one decade between the period of active service and the claim is itself evidence which tends to show that no seizure disorder had its onset during service.

Here, no medical evidence has been presented to show that the Veteran's seizure disorder is related to her military service.  Indeed, no medical professional has provided such an opinion.  The Veteran herself in her November 2010 statement indicated that she tried to get her neurologist to write an opinion relating her current seizure disorder to her military service, but they would not do so.  

Additionally, service connection on a presumptive basis is not warranted.  As discussed above, the competent medical evidence of record shows that the Veteran's seizure disorder was not manifested until 2002-2003.  As the evidence fails to show that a seizure disorder was manifested to a degree of 10 percent or more within one year from the Veteran's discharge in February 1990, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the Veteran's belief that she has a seizure disorder that is related to her military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  In this regard, the Board observes that the Veteran reportedly had education as a dental assistant.  However, there is no evidence that she has any neurological medical education, training, and experience.  Thus, the Veteran's own assertions as to etiology of a neurological disability have no probative value.

Without credible evidence of a head injury in service, the onset of a seizure disorder during active duty service, a continuity of pertinent symptomatology after service, or of an association between a seizure disorder and the Veteran's active duty, service connection for a seizure disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a seizure disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a seizure disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a seizure disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


